Citation Nr: 1647504	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for an upper back disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript is of record.


The issues of service connection for depression and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Back trauma is documented in service; post-service evidence demonstrates degenerative changes and reflects a credible reported history of ongoing symptoms since service.

2.  The evidence weighs against a finding that the upper back disorder was incurred during active military service or is otherwise related to such service.

3.  The evidence weighs against a finding that the bilateral foot disorder was incurred during active military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for an upper back disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in March 2011.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  

The Veteran, in an October 2011 statement, indicated that records from approximately January 2005 to October 2009 were located at the VA Medical Center in Tuscaloosa.  The earliest treatment reports of record are dated in July 2006.  However, the Board finds that no additional development is required in this regard, for the reasons explained below.

A February 2012 Memorandum made a formal finding on the unavailability of VA records.  Specifically, records had been requested from the Birmingham, VA Medical Center for the period from January 2005 through April 2007.  Records had been requested from the Tuscaloosa VA Medical Center for the period from January 2005 through July 11, 2006.  In both cases, the respective facilities responded, indicating that they had no records for the dates requested.  Additionally, certain records from the VA Medical Center in Louisville had been deemed unavailable in a prior Memorandum.  

At the Veteran's February 2016 videoconference hearing, he asserted that he sought treatment at the VA for the first time in approximately 2005.  His recollection appears to be slightly in error, however.  Indeed, a July 2006 treatment report from the Tuscaloosa VA reflects that the Veteran's treatment at the location was the "First visit for medical care in 25 years."  The Veteran asserted during his videoconference hearing that he only treated at the VA.  
Overall, then, the weight of the evidence is against a finding that any outstanding records of treatment remain available.  

The Veteran has also asserted that medical records are missing from his time in service.  The Veteran provided copies of service treatment records in February 2016 with a date range of April 1977 to November 1977 along with an accompanying waiver of RO consideration.  The Board's review of the records found them duplicative in many instances and the other service records in the claims file fail to show any significant gaps in treatment during service.  Therefore, there is no basis to conclude that any service treatment records remain outstanding.

The Veteran was afforded a VA examination in May 2011.  The examiner provided a medical opinion considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Upper and Lower Back disorders

I.  Factual Background

Service treatment records reflect that the Veteran injured his back falling off a diving board in June 1977.  See March 1976 to April 1978 Service Treatment Records.  In addition, a June 1977 treatment record annotates that the Veteran was hit in the back with a bottle.  The Veteran had an altered range of motion (ROM), could not touch his toes while standing, could not lift his legs while lying down, slight edema, and a slight discoloration of his back.  The diagnostic impression was muscle trauma.  

An August 1977 service treatment records reference the back injuries that occurred in June 1977 two months.  The August 1977 records reflect continued complaints of extreme pain in the upper back region.  

In September 1978, the Veteran was discharged from service and his Report of Medical Examination showed normal objective findings regarding his upper and lower back.  There was no accompanying Report of Medical History. 

Post-service, the Veteran did not seek treatment for his back until July 2006.  He initiated treatment with the VA due to chronic low back pain.  He asserted he was a "junky" while in the military and had not sought treatment prior to July 2006 due to his drug addiction.  VA treatment records reveal that the Veteran sought treatment again in October 2009, July 2011 and September 2012 for low back pain.  

In May 2011, the Veteran was afforded a VA examination to determine the etiology of his upper and lower back disorders.  An imaging study revealed the mild degenerative changes in L5-S1 with possible right inferior pole renal calculus versus fecal material.  The examiner opined that the disorder was less likely than as not (less than 50/50 probability) to have been caused by or a result of his symptoms and time in the service.  The rationale was based on the service records being silent on degenerative disc disease (DDD) of the lumbar spine and the only in-service injury being a back sprain.  Moreover, the examiner stated that the back sprain condition was different than the potentially chronic DDD and that the Veteran's separation examination denoted no abnormalities in regard to back issues.  Lastly, the examiner noted that the back disorder occurred approximately some thirty years after service without any significant evidence linking chronicity of conditions between the time periods.

In February 2016, the Veteran testified at a videoconference hearing in regard to his back disorder.  He asserted that he had injured both his upper and lower back during his military service in separate occasions, to include an incident when a Drill Instructor pushed him down onto a concrete barrier.  He also reported falling off an obstacle on a confidence course.  He stated that he sought treatment and was solely given a prescription while in-service.  When asked if X-rays had been taken of his back during service the Veteran responded in the negative.  He further stated that he had an addiction problem, which resulted in him not seeking treatment after service, but he had on-going back problems from the time he left service.  

II.  Analysis

The Board has reviewed the evidence of record and finds that the criteria for service connection for an upper back disorder has not been met.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection for a low back disorder, however, is found warranted.  The reasons and bases for these conclusions will be set forth below.

Upper Back

At the outset, the Board observes that the evidence of record, as detailed in pertinent part above, fails to establish a chronic disability of the upper back at any time during the claims period.  It is acknowledged that he had multiple documented traumas to the back during active service.  However, separation examination was objectively normal.  After discharge, the treatment reports only reflect low back complaints.  Finally, VA examination in May 2011 only reflects a diagnosis with respect to the low back.  

The Board notes that service connection may not be granted in the absence of a current disability shown at some time during the claims period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Again, the clinical record fails to demonstrate a current upper back disability.  

The Board recognizes the Veteran's belief that he has an upper back disability due to his active service.  In this regard, in Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient is an issue of fact.

In this case, the lay evidence is insufficient to establish a diagnosis of an upper back disability, as none of the factors set forth above have been satisfied.  While the Veteran is competent to report observable symptoms such as pain in his upper back, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the question of whether symptoms such as pain are representative of a diagnosis is a medical question requiring expertise.  As such, the Veteran's statements in this case cannot establish the element of current disability.  

As no current upper back disability is shown, the claim of service connection must be denied.  The preponderance of the evidence is against the claim and thus the benefit-of the-doubt rule is not for application.  38 C.F.R. § 3.102.


Lower back

As noted above, the May 2011 VA examination shows mild degenerative changes to L5-S1.  Accordingly, the element of current low back disability has been met.  The remaining question is whether such current diagnosis is related to active service. 

At the outset, the Board notes that degenerative changes signify arthritis and thus the presumptive provisions under 38 C.F.R. § 3.309(a), for chronic diseases, apply.  
As no degenerative changes were shown within the first post-service year, an award of presumptive service connection is not warranted.  The Board further notes that, as a chronic disease, service connection can potentially be awarded here solely on the basis of evidence showing continuity of symptomatology.  

In the instant case, there is no post-service treatment until 2006, several decades following service.  However, an absence of documented treatment alone cannot be the basis for a denial of service connection.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  In the instant case, the Veteran has credibly testified as to circumstances that explain his lack of treatment; specifically, his problems with drug addiction.

The 2006 clinical records reflect complaints of back pain of 30 years duration.  In such reports the Veteran expressly indicated that he had been having symptoms since a fall during service in 1976.  While the in-service traumas occurred in 1977, this is a minor discrepancy in light of the long passage of time and does not diminish the Veteran's credibility.  Moreover, the history of back pain was reported while seeking medical care, which further strengthens its probative value.  Further, the statements were made long before the Veteran pursued a disability claim.  Thus, it would appear that his medical reports in 2006 are highly reliable.  Other, later reports also confirm a history of back pain for "years."  The evidence is in equipoise as to the question of continuous symptoms.   Again, service connection may be awarded solely on this basis in the case of a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while a negative nexus opinion is of record, nexus evidence is not necessary to establish service connection in this case; thus, the negative opinion is not fatal to the claim and service connection is granted.

Bilateral Foot Condition

I.  Factual Background

During service, the Veteran sought treatment for his feet on several occasions, to include a referral to a podiatrist.  In June 1976 the Veteran injured his right foot after getting the foot trapped between two bricks.  See March 1976 to April 1978 service treatment records.  The right foot was recorded as having a half round flap of skin that was clotting.  There were no signs of crepitus, ROM was good, and there was a small abrasion on the lateral aspect great toe.  Treatment prescribed was soaking, applying a dressing, no sneakers for three days, and no running for three days.  In February 1977, the Veteran was issued arch supports for his feet.  Subsequently, during treatment in November 1977, the Veteran described on-going pain in both feet and was diagnosed with flat feet, in addition to chronic plantar facial strain bilateral.  See April 1977 to November 1977 Service Treatment Records & Waiver for RO Consideration of Additional Evidence.  The Veteran's September 1978 separation examination showed normal objective findings in regard to the Veteran's feet.  

Post-service, the Veteran did not seek treatment for his feet until July 2006.  He sought treatment due to swelling and pain in both his feet, which he asserted had begun in 1976 during basic training.  Symptoms were described as swelling of the feet with tenderness under the metatarsal area.  The Veteran asserted that the swelling had been intermittent but was now occurring more regularly.  In January 2010, the Veteran underwent imaging at the VA that diagnosed him with mild degenerative changes in the first metatarsophalangeal (MTP) joint.

In May 2011, the Veteran was afforded a VA examination to determine the etiology of his bilateral foot disorder.  X-rays revealed mild degenerative changes of the first MTP joint, otherwise unremarkable with no pes planus.  The right foot MTP joint had arthritis.  The left foot examination was unremarkable, with no pes planus.  The VA examiner opined that it was less likely as not (less than 50/50 probability) that the current foot disorder was caused by or the result of military service.  The examiner's rationale was based on service records being silent for MTP arthritis, the Veteran's separation examination showing no foot abnormalities, and the fact that the Veteran's plantar fasciitis issues during service were different than the current arthritic condition.  Lastly, there were approximately thirty years since service without any significant evidence linking chronicity of conditions between the time periods.

In February 2016, the Veteran testified at a videoconference hearing that he did not seek treatment for his feet until approximately 2005, due to drug addiction problems.  When asked by his representative if he wore specific types of shoes the Veteran responded that inserts caused his feet pain.  He asserted that he wore flip-flops, tennis shoes, or no shoes at all, noting that he was most comfortable barefoot.  Furthermore, the Veteran stated that he had never had foot surgery and last sought treatment for his feet in 2008 or 2009.

II.  Analysis

The Board has reviewed the evidence of record and finds that the criteria for service connection for a left foot disability have not been met.  However, service connection for a right foot disability is established.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303, 3.304.  

As noted above, a diagnosis of arthritis is shown here as to the right foot.  Because arthritis is a chronic disease, the presumptive provisions under 38 C.F.R. § 3.309(a), for chronic diseases, apply.  As no degenerative changes were shown within the first post-service year, an award of presumptive service connection is not warranted.  The Board further notes that, as a chronic disease, service connection can potentially be awarded here solely on the basis of evidence showing continuity of symptomatology.  

In the instant case, there is no post-service treatment until 2006, several decades following service.  However, an absence of documented treatment alone cannot be the basis for a denial of service connection.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  In the instant case, the Veteran has credibly testified as to circumstances that explain his lack of treatment; specifically, his problems with drug addiction.

The 2006 clinical records reflect complaints of foot pain since either 1976 or 1978; in either case, during service.  This history was reported while seeking medical care, which further strengthens its probative value.  Further, the statements were made long before the Veteran pursued a disability claim.  Thus, it would appear that his medical reports in 2006 are highly reliable.  The evidence is in equipoise as to the question of continuous symptoms.   Again, service connection may be awarded solely on this basis in the case of a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while a negative nexus opinion is of record, nexus evidence is not necessary to establish service connection in this case; thus, the negative opinion is not fatal to the claim and service connection for a right foot disability is granted.

With respect to the left foot, arthritis is not shown, and continuity of symptomatology is an insufficient basis for an award of service connection.  
In fact, the weight of the evidence fails to demonstrate any current disability of the left foot.  In this regard, clinical records do show diagnoses of bilateral metatarsal foot pain and pes planus.  However, the most probative record is the May 2011 VA examination.  That examination included thorough objective testing and following such testing it was found that there was no evidence of pes planus and that x-rays were unremarkable.  

Even if left foot disability could be established, the weight of the evidence is still against a finding that such disability is related to the Veteran's active service.  The only competent evidence addressing this question is the opinion of the May 2011 VA examiner.  Here, the 2011 VA examiner has provided a thorough examination that considered the Veteran's lay statements and provided detail sufficient for the Board to adjudicate the claim.  The Board finds the examination is probative of the claims being adjudicated and gives the examination report great weight.  Nieves-Rodriguez, 22 Vet. at 302.  The examiner concluded that the Veteran's foot disorder is less than likely associated with military service.  In so finding, he observed that the in-service complaints related to fasciitis, which was a different condition than the arthritis currently shown (and not shown at all for the left foot).  

The Board finds the May 2011 examination to be the most probative evidence on the question of the etiology of the claimed left foot disorder.  No other competent evidence refutes that opinion.  

The Board acknowledges the Veteran's assertions that his foot condition is related to military service.  Again, although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this instance, the determination of the origin of the arthritis is a medical question not subject to lay opinion.  Jandreau, 492 F.3d at 1377.  

In sum, the criteria for an award of service connection for a left foot disorder is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

	
ORDER

Entitlement to service connection for a lower back condition is granted.

Entitlement to service connection for an upper back condition is denied.

Entitlement to service connection for right foot arthritis is granted.

Entitlement to service connection for left foot arthritis is denied.





REMAND

An October 2015 rating decision denied service connection for depression and hypertension.  The Veteran submitted a notice of disagreement later that month.  A statement of the case has not yet been issued and thus this must be done on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for depression and hypertension.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


